Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach, disclose, or suggest, either alone or in combination, a structure comprising: a first well implant in the bulk substrate and above the embedded isolation layer, the first well implant extending between the deep trench isolation structure on both sides of the gate structure; and a second well implant in the bulk substrate and above the embedded isolation layer, the second well implant comprising a dopant type different than the first well implant and extending on one side of the gate structure within the first well implant as instantly claimed, and in combination with the additional limitations.
Regarding claim 15, the prior art fails to teach, disclose, or suggest, either alone or in combination, a structure comprising: a first well implant in the bulk substrate on both sides of the gate structure; a second well implant in the bulk substrate and within the first well implant; and a drift region in the first well implant extending from the second dual depth isolation structure to the first dual depth isolation structure on one side of the gate structure as instantly claimed, and in combination with the additional limitations.
Regarding claim 20, the prior art fails to teach, disclose, or suggest, either alone or in combination, a method comprising: forming a deep well implant of a first conductivity type in the bulk semiconductor substrate on a both sides and 
Applicant's arguments filed December 21, 2021 have been fully considered and are deemed persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Jose R Diaz/Primary Examiner, Art Unit 2815